Opinion issued April
19, 2012.






 
 
 
 
 
 
 
 
 
 







 
In The
Court of Appeals
For The
First District of Texas
____________
 
NO. 01-12-00267-CR
____________
 
DAVID BOSTON, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 

On Appeal from the County Criminal Court at Law No. 10

Harris County, Texas
Trial Court Cause No. 1814643
 

 

MEMORANDUM
OPINION 
Appellant, David Boston, has filed a motion to dismiss the
appeal.  The motion complies with Texas
Rule of Appellate Procedure 42.2(a).  See Tex.
R. App. P. 42.2(a).
 We have not issued a decision in the
appeal.  
Accordingly, we dismiss the appeal.  See Tex. R. App. P. 43.2(f).  We dismiss any other pending motions as moot.
We direct the Clerk to issue the mandate within 10 days of the date of
this opinion.  See Tex. R. App. P.
18.1.
                                                  PER CURIAM
 
Panel consists of Justices Keyes, Bland, and Sharp.
Do not publish.  See Tex.
R. App. P. 47.2(b).